DETAILED CORRESPONDENCE
Status of Application
Claims 1-15 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on May 15, 2020. Claims 16-32 stand withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 15, 2020 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of fracturing a subterranean formation with a fracturing fluid comprising a polymer comprising at least one hydrophobic monomer and at least one hydrophilic monomer, does not reasonably provide enablement for the fracturing fluid having a particle suspension time of at least 24 hours for any and all amounts of the claimed polymer, comprising any and all proportions of the claimed hydrophobic monomers and hydrophilic monomers, and comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates a method of fracturing a subterranean formation with a fracturing fluid comprising a polymer.
(C) The state of the prior art – fracturing a subterranean formation with a fracturing fluid comprising a polymer appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting a fracturing fluid comprising a polymer for downhole use.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of at least 24 hours, but it is not clear how this suspension time is achieved for any and all amounts of the claimed polymer, comprising any 
(E) The level of predictability in the art - the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of at least 24 hours, but it is not clear how this suspension time is achieved for any and all amounts of the claimed polymer, comprising any and all proportions of the claimed hydrophobic monomers and hydrophilic monomers, and comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed.
(F) The amount of direction provided by the inventor – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of at least 24 hours, but it is not clear how this suspension time is achieved for any and all amounts of the claimed polymer, comprising any and all proportions of the claimed hydrophobic monomers and hydrophilic monomers, and comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed.
(G) The existence of working examples – the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of at least 24 hours, but it is not clear how this suspension time is achieved for any and all amounts of the claimed polymer, comprising any and all proportions of the claimed hydrophobic monomers and hydrophilic monomers, and comprising any number and combination of the claimed hydrophobic monomers and hydrophilic monomers as instantly claimed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present a method of fracturing a subterranean formation with a fracturing fluid having a particle suspension time of at least 24 hours, but it is not clear how this 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. Claims 2-15 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a particle suspension time of at least 24 hours”. The lack of an upper limit is unclear, and further encompasses an infinite particle suspension time which is also unclear. The fracturing fluid does not necessarily comprise a particle and, as such, it is further unclear what this limitation refers to. Appropriate correction and/or clarification is required. Claims 2-15 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0107681).
With respect to Claim 1, Hough discloses a method for fracturing a subterranean formation, comprising the step of injecting an aqueous fracturing fluid into at least a portion of 
Hough further teaches embodiments wherein the at least one hydrophobic monomer is selected from alkyl acrylates and methacrylates, and further teaches an alkyl as C1-C30 (Hough: Sections [0027] & [0065]). As such, although the reference fails to explicitly disclose the alkyl acrylates and methacrylates over the entire C1-C30 range, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a higher alkyl hydrophobic monomer from the defined range, such as instantly claimed, in order to yield predictable results in well treatment. 
Further, it is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery, and a finite number of identified, predictable solutions including the use of polymers comprising at least one hydrophobic and hydrophilic monomer, wherein the hydrophobic monomer is alkyl based, and wherein an alkyl is a C1-C30 as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Hough, one of ordinary skill in the art could have pursued at least one hydrophobic monomer selected from the group as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

With respect to Claim 2, Hough teaches the method as provided above with respect to Claim 1, and further teaches a hydrophilic monomer amount range that overlaps with the range as instantly claimed, and also teaches tailoring the amount as desired (Hough: Sections [0040]-[0084]). As such, although the reference fails to explicitly limit the monomer amount to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount of the monomer insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 

With respect to Claim 3, Hough teaches the method as provided above with respect to Claim 1, and further teaches a hydrophobic monomer amount range that overlaps with the range as instantly claimed, and also teaches tailoring the amount as desired (Hough: Sections [0040]-[0084]). As such, although the reference fails to explicitly limit the monomer amount to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount of the monomer insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, 
With respect to Claim 6, Hough teaches the method as provided above with respect to Claim 1, and further discloses wherein the polymer has a molecular weight in a range that overlaps with the range as instantly claimed (Hough: Section [0072]). As such, although the reference fails to explicitly limit the molecular weight to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a molecular weight as instantly claimed insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal molecular weight to employ therein in order to obtain the desired result.
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a composition comprising polymers with a molecular weight as set forth above. As such, before the effective filing date of the claimed invention, 
With respect to Claim 7, Hough teaches the method as provided above with respect to Claim 1, and further discloses wherein the aqueous fracturing fluid comprises the polymer in an amount within the range as instantly claimed (Hough: Sections [0019]-[0021]).
With respect to Claim 8, Hough teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fracturing fluid further comprises a surfactant” (Hough: Sections [0019]-[0021]).
With respect to Claim 9, Hough teaches the method as provided above with respect to Claim 8, and further discloses wherein the surfactant is present in an amount within the range as instantly claimed (Hough: Sections [0019]-[0021]).
With respect to Claim 10, Hough teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fracturing fluid further comprises a proppant” (Hough: Sections [0005], [0007] & [0130]-[0133]). 
With respect to Claim 11, Hough teaches the method as provided above with respect to Claim 10. As such, although the reference fails to explicitly limit the proppant amount to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a desired amount proppant insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amount to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a composition comprising proppant as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Hough, one of ordinary skill in the art could have pursued a desired amount of proppant with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
With respect to Claim 12, Hough teaches the method as provided above with respect to Claim 10. Hough discloses the aqueous fracturing fluid with proppant as set forth above and further teaches employing the fluid in applications at temperatures within the range as instantly claimed (Hough: Section [0141]). As such, it would appear that the fluid suspends the proppant at a temperature as instantly claimed. 
Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Although these form paragraphs are directed towards product claims, they are relevant to the above rejected method claims; as the method claims attempt to delineate and further define details of inherent product behavior in the method claimed. 
To the extent there is any difference between the fluid of Hough’s disclosure and the fluid of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 13, Hough teaches the method as provided above with respect to Claim 1, and further teaches wherein it is known in the art to employ a breaker (Hough: Section [0006]). As such, although the reference fails to explicitly disclose injecting a breaker with respect to the method steps as set forth above, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing fracturing fluids, and a finite number of identified, predictable solutions including employing a breaker. As such, before the effective filing date of the claimed invention, based on the teachings of Hough, one of ordinary skill in the art could have pursued injecting a breaker with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 15, Hough teaches the method as provided above with respect to Claim 1, and further discloses wherein the aqueous fracturing fluid comprises a fluid selected from the group as instantly claimed (Hough: Sections [0104] & [0105]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0107681), in view of Dawson et al. (US 2012/0157356).
With respect to Claim 4, Hough teaches the method as provided above with respect to Claim 1. The reference, however, fails to disclose wherein prior to the step of injecting the aqueous fracturing fluid, the polymer is in a powder form comprising a particle size as instantly claimed.
Dawson teaches methods of hydraulic fracturing therein, wherein it is known in the art to employer polymer in powder form, and also teaches employing particle sizes within the range as instantly claimed (Dawson: Sections [0002], [0014] & [0029]). As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing fracturing fluids, and a finite number of identified, predictable solutions including polymer in powder form and particles sizes as instantly claimed. As such, before the effective filing date of the claimed invention, based on the combined teachings of Hough and Dawson, one of ordinary skill in the art could have pursued the claimed polymer in powder form comprising a particle size as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0107681), in view of Corpart et al. (US 6,153,705).
With respect to Claim 5, Hough teaches the method as provided above with respect to Claim 1, and further discloses employing polymers such as taught by Corpart (US 6,153,705 is the US English equivalent of WO/98974 which is published in French) (Hough: Sections [0073]-[0084]). 
Corpart teaches a polymer with a terminal end position as instantly claimed (Corpart: Col. 1, Ln. 1 through Col. 14, Ln. 15). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hough with the aforementioned teachings of Corpart to employ a polymer as instantly claimed in order to yield predictable results in well treatment. (Corpart: Col. 1, Ln. 1 through Col. 14, Ln. 15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hough et al. (US 2009/0107681), in view of Zhou et al. (US 2014/0332213).
With respect to Claim 14, Hough teaches the method as provided above with respect to Claim 13. The reference, however, fails to disclose a breaker as instantly claimed. 
Zhou teaches method of fracturing therein, wherein a breaker as instantly claimed is employed (Zhou: Sections [0001]-[0006], [0049] & [0050]). As such, and for reasons as set forth above with respect to Claim 13, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing fracturing fluids, and a finite number of identified, predictable solutions including employing a breaker as instantly claimed. As such, before the effective filing date of the claimed invention, based on the combined teachings of Hough and Zhou, one of ordinary skill in the art could have pursued a breaker selected from the group as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of copending Application No. 16/816,753 (‘753 hereinafter), in view of Hough et al. (US 2009/0107681). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with , in view of the teachings of Hough, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘753 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. The claims of ‘753 differ in not explicitly reciting the fracturing fluid having a particle suspension time as instantly claimed. However, based on the teachings of Hough as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claims of ‘753 as instantly claimed in order to yield predictable results in subterranean fracturing applications.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 7-12 of copending Application No. 16/711,590 (‘590 hereinafter), in view of Hough et al. (US 2009/0107681). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘590, in view of the teachings of Hough, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘590 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. The claims of ‘590 differ in not explicitly reciting pressures sufficient to fracture and the fracturing fluid having a particle suspension time as instantly claimed. However, based on the teachings of Hough as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the .
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-14 of copending Application No. 16/225,070 (‘070 hereinafter) in view of Hough et al. (US 2009/0107681). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘070, in view of the teachings of Hough, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers, which overlaps in scope with ‘070 which discloses a method of fracturing with a fracturing fluid comprising a polymer comprising one or more hydrophobic and hydrophilic monomers. The claims of ‘070 differ in not explicitly reciting the fracturing fluid having a particle suspension time as instantly claimed. However, based on the teachings of Hough as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claims of ‘070 as instantly claimed in order to yield predictable results in subterranean fracturing applications.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicants' amendments regarding the claim objections are persuasive and, therefore, these objections have been withdrawn. 
Applicant’s arguments with respect to the rejection of Claims 1-15 under 35 USC 103 as being unpatentable over Hough, Corpart, Dawson and Zhou, alone or in combination, have been fully considered have been fully considered but they are not persuasive. Applicants assert that the claimed 
The Examiner respectfully disagrees.
The instant specification [00207]-[00213] appears to describe that polymer solutions exhibiting viscosities higher than 50 cps are able to suspend as instantly claimed. Hough teaches wherein fracturing fluids require adequate viscosity to carry/suspend proppant (i.e. particle) (Hough: Section [0005]); teaches embodiments wherein the fracturing fluid comprising a polymer has a viscosity higher than 50 cps (Hough: Examples & Figures); and also teaches embodiments employing sand (Hough: Section [0133]); wherein these teachings are considered to provide for a fracturing fluid having a suspension time as instantly claimed. As such, although Hough fails to explicitly disclose the viscosity/suspension time with respect to the method steps comprising the polymer as set forth above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, with the aforementioned teachings of Hough, to employ a fracturing fluid having a particle suspension time and a polymer in combination as instantly claimed in order to yield predictable results in subterranean fracturing applications. 
Further, in response to Applicants’ argument that the claimed invention exhibits unexpected results, it is well settled that a patent cannot be granted for Applicants’ discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. In re Rau, 117 USPQ 215 (CCPA 1958). 
Upon further consideration of the amendments, the claims remain rejected under 35 USC 103 in view of the teachings of Hough, Corpart, Dawson and/or Zhou as set forth above, with updates to address the amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674